    Case
     Case14-20553
          14-20553 Doc
                    Doc21-3
                        9 Filed
                              Filed06/03/14
                                     04/06/21 Entered
                                                  Entered06/05/14
                                                           04/06/21
                                                                  23:42:04
                                                                    11:21:33 Desc
                                                                              DescImaged
                                                                                    Exhibit
                            CertificateC of Page
                                            Notice1 ofPage
                                                       3 1 of 3
B9A (Official Form 9A) (Chapter 7 Individual or Joint Debtor No Asset Case) (12/12)                                    Case Number 14−20553
                                    UNITED STATES BANKRUPTCY COURT
                                           Northern District of Illinois
       Notice of Chapter 7 Bankruptcy Case, Meeting of Creditors, & Deadlines
                           A chapter 7 bankruptcy case concerning the debtor(s) listed below was filed on 5/30/14.

You may be a creditor of the debtor. This notice lists important deadlines. You may want to consult an attorney to protect your rights.
All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below. NOTE: The staff of the
bankruptcy clerk's office cannot give legal advice.
        Creditors −− Do not file this notice in connection with any proof of claim you submit to the court.
                                  See Reverse Side For Important Explanations
Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
Jason Charles Odom
79 Bluff Avenue
La Grange, IL 60525
Case Number: 14−20553                                                   Social Security / Individual Taxpayer ID / Employer Tax ID / Other
Office Code: 1                                                          nos:
                                                                        xxx−xx−8844
Attorney for Debtor(s) (name and address):                              Bankruptcy Trustee (name and address):
Charles L. Magerski                                                     Catherine L. Steege ESQ
Sulaiman Law Group, LTD                                                 Jenner & Block
900 Jorie Boulevard                                                     353 N. Clark Street
Suite 150                                                               Chicago, IL 60654
Oak Brook, IL 60523                                                     Telephone number: 312−222−9350
Telephone number: (630) 575−8181

                                                      Meeting of Creditors:
Date: July 17, 2014                                     Time: 01:30 PM
Location: 219 South Dearborn, Office of the U.S. Trustee, 8th Floor, Room 800, Chicago, IL 60604
All debtors are required to attend and bring a picture ID and proof of their Social Security Number to the
341 meeting.
                                        Presumption of Abuse under 11 U.S.C. § 707(b)
                                                See "Presumption of Abuse" on reverse side.
                                             The presumption of abuse does not arise.
                                                                Deadlines:
                            Papers must be received by the bankruptcy clerk's office by the following deadlines:

       Deadline to Object to Debtor's Discharge or to Challenge Dischargeability of Certain Debts: 9/15/14

                                                 Deadline to Object to Exemptions:
                                       Thirty (30) days after the conclusion of the meeting of creditors.

                                             Creditors May Not Take Certain Actions:
In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions against the debtor and the
debtor's property. Under certain circumstances, the stay may be limited to 30 days or not exist at all, although the debtor can request the
court to extend or impose a stay. If you attempt to collect a debt or take other action in violation of the Bankruptcy Code, you may be
penalized. Consult a lawyer to determine your rights in this case.
                       Please Do Not File a Proof of Claim Unless You Receive a Notice To Do So.
                                                 Creditor with a Foreign Address:
A creditor to whom this notice is sent at a foreign address should read the information under "Do Not File a Proof of Claim at This Time"
on the reverse side.
Address of the Bankruptcy Clerk's Office:                                                        For the Court:
Eastern Division                                                        Clerk of the Bankruptcy Court:
219 S Dearborn                                                          Jeffrey P. Allsteadt
7th Floor
Chicago, IL 60604
Telephone number: 1−866−222−8029
Hours Open: Monday − Friday 8:30 AM −4:30 PM                            Date: June 3, 2014
    Case
     Case14-20553
          14-20553 Doc
                    Doc21-3
                        9 Filed
                              Filed06/03/14
                                     04/06/21 Entered
                                                  Entered06/05/14
                                                           04/06/21
                                                                  23:42:04
                                                                    11:21:33 Desc
                                                                              DescImaged
                                                                                    Exhibit
                            CertificateC of Page
                                            Notice2 ofPage
                                                       3 2 of 3

                                                          EXPLANATIONS                                          B9A (Official Form 9A) (12/12)

Filing of Chapter 7      A bankruptcy case under chapter 7 of the Bankruptcy Code (title 11, United States Code) has been filed in this court
Bankruptcy Case          by or against the debtor(s) listed on the front side, and an order for relief has been entered.

Legal Advice             The staff of the bankruptcy clerk's office cannot give legal advice. Consult a lawyer to determine your rights in this
                         case.

Creditors Generally  Prohibited collection actions are listed in Bankruptcy Code §362. Common examples of prohibited actions include
May Not Take Certain contacting the debtor by telephone, mail or otherwise to demand repayment; taking actions to collect money or
Actions              obtain property from the debtor; repossessing the debtor's property; starting or continuing lawsuits or foreclosures;
                     and garnishing or deducting from the debtor's wages. Under certain circumstances, the stay may be limited to 30
                     days or not exist at all, although the debtor can request the court to extend or impose a stay.


Presumption of Abuse If the presumption of abuse arises, creditors may have the right to file a motion to dismiss the case under § 707(b) of
                     the Bankruptcy Code. The debtor may rebut the presumption by showing special circumstances.


Meeting of Creditors     A meeting of creditors is scheduled for the date, time and location listed on the front side. The debtor (both spouses
                         in a joint case) must be present at the meeting to be questioned under oath by the trustee and by creditors. Creditors
                         are welcome to attend, but are not required to do so. The meeting may be continued and concluded at a later date
                         specified in a notice filed with the court.


Do Not File a Proof of There does not appear to be any property available to the trustee to pay creditors. You therefore should not file a
Claim at This Time     proof of claim at this time. If it later appears that assets are available to pay creditors, you will be sent another notice
                       telling you that you may file a proof of claim, and telling you the deadline for filing your proof of claim. If this
                       notice is mailed to a creditor at a foreign address, the creditor may file a motion requesting the court to extend the
                       deadline.
                         Do not include this notice with any filing you make with the court.


Discharge of Debts       The debtor is seeking a discharge of most debts, which may include your debt. A discharge means that you may
                         never try to collect the debt from the debtor. If you believe that the debtor is not entitled to receive a discharge under
                         Bankruptcy Code §727(a) or that a debt owed to you is not dischargeable under Bankruptcy Code §523(a)(2), (4), or
                         (6), you must file a complaint −− or a motion if you assert the discharge should be denied under § 727(a)(8) or (a)(9)
                         −− in the bankruptcy clerk's office by the "Deadline to Object to Debtor's Discharge or to Challenge the
                         Dischargeability of Certain Debts" listed on the front of this form. The bankruptcy clerk's office must receive the
                         complaint or motion and any required filing fee by that deadline.


Exempt Property          The debtor is permitted by law to keep certain property as exempt. Exempt property will not be sold and distributed
                         to creditors. The debtor must file a list of all property claimed as exempt. You may inspect that list at the bankruptcy
                         clerk's office. If you believe that an exemption claimed by the debtor is not authorized by law, you may file an
                         objection to that exemption. The bankruptcy clerk's office must receive the objections by the "Deadline to Object to
                         Exemptions" listed on the front side.


Bankruptcy Clerk's       Any paper that you file in this bankruptcy case should be filed at the bankruptcy clerk's office at the address listed
Office                   on the front side. You may inspect all papers filed, including the list of the debtor's property and debts and the list of
                         the property claimed as exempt, at the bankruptcy clerk's office.


Creditor with a          Consult a lawyer familiar with United States bankruptcy law if you have any questions regarding your rights in this
Foreign Address          case.


                         −− Refer to Other Side for Important Deadlines and Notices −−
         Case
          Case14-20553
               14-20553 Doc
                         Doc21-3
                             9 Filed
                                   Filed06/03/14
                                          04/06/21 Entered
                                                       Entered06/05/14
                                                                04/06/21
                                                                       23:42:04
                                                                         11:21:33 Desc
                                                                                   DescImaged
                                                                                         Exhibit
                                 CertificateC of Page
                                                 Notice3 ofPage
                                                            3 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 14-20553-JPC
Jason Charles Odom                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: carmstead                    Page 1 of 1                          Date Rcvd: Jun 03, 2014
                                      Form ID: b9a                       Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 05, 2014.
db            +Jason Charles Odom,    79 Bluff Avenue,    La Grange, IL 60525-2507
22003194      +Brummet & Olsen, LLP,    111 South Grant Street,    Hinsdale, IL 60521-4050
22003196      +Chase,   3415 Vision Drive,    Mail Code OH4-7142,    Columbus, OH 43219-6009
22003197      +Department of Education,    FedLoan Servicing,    PO Box 530210,    Atlanta, GA 30353-0210
22003199       Equifax Information Services, LLC,    1550 Peachtree Street NW,     Atlanta, GA 30309
22003200      +Experian Information Solutions, Inc.,     475 Anton Boulevard,    Costa Mesa, CA 92626-7037
22003201      +Gaetana Ponticiello,    79 Bluff Avenue,    La Grange, IL 60525-2507
22003203      +Larson & Associates,    230 W. Monroe Suite 2220,    Chicago, IL 60606-4902
22003205       Pennymac Loan Services LLC,    Attn: Correspondence Unit,     PO Box 514387,
                Los Angeles, CA 90051-4387
22003204      +Pennymac Loan Services LLC,    27001 Agoura Road, Suite 350,     Agoura Hills, CA 91301-5112
22003206      +Pierce & Associates,    1 North Dearborn,    Suite 1300,    Chicago, IL 60602-4373
22003207      +Servpro,   PO Box 3191,    Hinsdale, IL 60522-3191
22003208      +State of Illinois: Department of Revenue,     PO Box 19006,    Springfield, IL 62794-9006
22003209      +Trans Union LLC,    1561 E. Orangethorpe Avenue,    Fullerton, CA 92831-5210
22003210      +Trust Investments,    6204 W. Irving Park Road,    Chicago, IL 60634-3167
22003213      +US Department of Education,    Potomac Center Plaza (PCP),     550 12th Street, SW,
                Washington, DC 20202-0031
22003212      +US Department of Education,    400 Maryland Avenue, SW,     Washington, DC 20202-0001
22003214      +US Department of Education,    Capitol Place,    555 New Jersey Ave, NW,
                Washington, DC 20208-0003
22003211      +US Department of Education,    Po Box 530260,    Atlanta, GA 30353-0260

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty           E-mail/Text: Cmagerski@sulaimanlaw.com Jun 04 2014 01:16:06     Charles L. Magerski,
               Sulaiman Law Group, LTD,   900 Jorie Boulevard,   Suite 150,   Oak Brook, IL 60523
tr           +EDI: QCLSTEEGE.COM Jun 04 2014 00:53:00     Catherine L. Steege, ESQ,   Jenner & Block,
               353 N. Clark Street,   Chicago, IL 60654-5474
22003193     +EDI: BANKAMER2.COM Jun 04 2014 00:53:00     Bank Of America, N.A. *,   401 N. Tryon Street,
               NC1-021-02-20,   Charlotte, NC 28255-0001
22003195     +EDI: CHASE.COM Jun 04 2014 00:53:00     Chase *,   ATTN: Bankruptcy Department,    P.O. Box 15298,
               Wilmington, DE 19850-5298
22003198     +EDI: NAVIENTFKASMDOE.COM Jun 04 2014 00:53:00     Department of Education / Sallie Mae,
               Po Box 9635,   Wilkes Barre, PA 18773-9635
22003202      EDI: IRS.COM Jun 04 2014 00:53:00     Internal Revenue Service,   Department of Treasury,
               PO Box 219236,   Kansas City, MO 64121
                                                                                            TOTAL: 6

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 9): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social Security
Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required by the
bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 05, 2014                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 3, 2014 at the address(es) listed below:
              Catherine L. Steege, ESQ   csteege@jenner.com, csteege@ecf.epiqsystems.com
              Charles L. Magerski   on behalf of Debtor Jason Charles Odom Cmagerski@sulaimanlaw.com,
               courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ECFNotice@sulaimanlaw.com;mbadwan@sulaimanlaw.co
               m;sulaiman.igotnotices@gmail.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 3
